Title: Statement B: [Payments by Willink, Van Staphorst and Hubbard to Individuals], 13 February 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives


Statement, shewing the respective payments which have been made by William and John Willink, Nicholaas and Jacob Van Staphorst and Hubbard, in Amsterdam, to individuals, upon the several loans made in Holland, on account of the United States.






Florins. st. d


1791.


Febry. 1:
Payment of 54 premiums drawn in the lottery, agreeably to the terms of contract, of the 4 per cent loan of 2.000.000. florins
(a)
90.000.  



Interest due this date on the said loan, at 4 per cent
(a)
80.000.  



Ditto on the loan of 3.000.000 florins, commencing the 1st February 1790, at 5 per cent
(b)
119.783. 6.


June. 1:
Ditto on the loans of 7.000.000 florins at 5 per cent
(a)
350.000.  


1792


Febry. 1:
Ditto on the loan of 2.000.000 florins at 4 per cent
(a)
80.000.  



Ditto on the loan of 3.000.000 florins, commencing on the 1st. of February 1791, at 5 per cent

150.000.  


Mar: 1st:
Ditto on the loan of 2.500.000 florins, commencing on the 1st March 1791, at 5 per cent
(b)
119.879. 4


June 1st:
Ditto on the loans of 7.000.000 florins at 5 per cent
(a)
350.000.  


Sept. 1st.
Ditto on the loan of 6.000.000 florins, commencing on the 1st. September 1791, at 5 per cent
(b)
294.566.13


Decr. 1st.
Ditto on the loan of 2.050.000 florins, made at Antwerp, at 4½ per cent

92.250.  


1793.


Janry. 1st.
Ditto on the loan of 3.000.000 florins, commencing on the 1st. January 1792, at 4 per cent
(b)
106.709.19. 8.





1.833.189. 2. 8.


Note: (a) These loans were negociated under the late Government.
(b) The interest payable upon each of these loans, at the expiration of the first year, was not due upon the entire capital borrowed, but in proportion to the time, in which the loans were completed.
The sum of 1.833.189 florins, 2 Stivres and 8 deniers, here stated, is the same as reported to the House by the Secretary, on the 3d. instant, in the Statement No. I.

Alexander Hamilton, Secretary of the Treasury
Treasury Department, February 13th. 1793.

